Frank T. Gallagher, Justice
(dissenting).
It seems to me that, under the facts and circumstances here, the petition of defendant Land O’ Lakes Creameries for a writ of mandamus to require the district court of Hennepin county to change the venue and place of trial of the action to Pine county for the convenience of witnesses and in the interests of justice is meritorious and should have been granted.
The accident here involved occurred in Pine county, about two miles south of Pine City, and the driver of defendant Land O’ Lakes Creameries’ truck lives in Sandstone, in the general locality of Pine City. According to the affidavit of Robert L. Hoppe, an attorney associated with the law firm representing Land O’ Lakes Creameries, four of defendant’s witnesses who were at the scene of the accident and will offer testimony accordingly live in Pine City or in the Pine City area.. Three additional witnesses who either arrived at the scene of the accident shortly after it happened or went to the scene and observed the position of the vehicles live on Route 2, Pine City. Another witness who lives five miles southeast of Pine City was at the scene of the accident and made observations. Two other witnesses residing in Rush City, a comparatively short distance from Pine City, arrived at the scene of the accident shortly after it occurred and will *556testify as to material matters. In addition to this it appears that plaintiff lived in Pine City at the time the moving papers were prepared and that two highway patrol policemen also reside in Pine City. It also appears that plaintiff was confined to the hospital at Pine City and that the physician who attended him resides in Pine City.
In my opinion the fact situation here is similar to that in State ex rel. Kulla v. District Court, 200 Minn. 633, 274 N. W. 673, wherein this court ordered that a peremptory writ of mandamus issue. While there were more witnesses involved in that case, it appears that a large number of them resided in of near the county seat of Freeborn county, Minnesota, and that only two resided in Hennepin county. Citing State ex rel. Ward v. District Court, 200 Minn. 632, 274 N. W. 623, this court determined that it was an abuse of discretion to retain the action for trial in Hennepin county.
In State ex rel. Ward v. District Court, supra, relator brought an action against one Schlekau to recover damages for injuries arising out of an automobile collision between relator’s car and one driven by Schlekau. The latter procured a change of venue to Ramsey county, where she resided. Relator moved for a change of venue to Jackson county for the convenience of witnesses and in the interest of justice. The motion was opposed and denied, and relator applied to this court for a peremptory writ of mandamus directing the Ramsey county district court to transfer the case for trial to the district court of Jackson county. Defendant set up a counterclaim for injuries she received in the same collision. Relator showed that he had some 10 or 11 persons residing near Jackson whom it would be necessary to call as witnesses to meet the issues. Under the facts there, this court held that there was an abuse of judicial discretion in refusing to remand the cases to Jackson county, where a large number of witnesses could attend the trial without great traveling expense. The court also mentioned there that consideration should be given to the fact that should it appear necessary that the jury view the place of the collision it could not well be done if the trial was held in Ramsey county.
I cannot agree with the majority that the affidavit of the attorney for Land O’ Lakes Creameries, Inc., does not present an adequate foundation to support the motion for change of venue. While Vornbrock v. Bollig, 219 Minn. 577, 579, 18 N. W. (2d) 441, 442, citing Olivier v. Cunningham, 51 Minn. 232, 234, 53 N. W. 462, states that it is good practice to allege in the affidavit that the statements made therein are based on personal knowledge, I cannot see that those cases make it mandatory. A review of the affidavit under question herein satisfies me that there was such substantial compliance with the requirements as to eliminate any question of a fatal error in connection with the affidavit.
*557For these reasons, I respectfully dissent.
Mr. Justice Magney took no part in the consideration or decision of this case.
Mr. Justice Thomas Gallagher took no part in the consideration or decision of this case.